Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record Anderson (US4,828,210)  of Boehm (US 2,564,389), generally consistent with the claim limitations as described in the previous Office Action.  Anderson teaches a tether that is capable of being locked against a pole.  The channel is not axially aligned nor does the channel have first and second uniform diameters.  In the previous office action, Boehm was relied on for the channel being aligned. Boehm does not teach an axially aligned channel with first and second uniform diameters.  This is also argued thoroughly by the Applicant on 1/22/2021.  Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious.
Claims 2-10 and 13 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            

Ldw
/LEE D WILSON/            Primary Examiner, Art Unit 3723                                                                                                                                                                                            	February 18, 2021